Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated June 6, 2022. Claims 1-5 were amended. Claims 1-5 of the application are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on June 6, 2022 together with copies of papers. The papers have been considered.

Substitute Specification

3.	The substitute specification mailed on June 6, 2022  has been accepted and entered.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Yute Chen on June 29, 2022.  

5.	The application has been amended as follows:
In the claims:
In claim 2, Step S1.1, Line 5, “
    PNG
    media_image1.png
    57
    131
    media_image1.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image2.png
    47
    108
    media_image2.png
    Greyscale
--.

In claim 2, Step S1.1, Line 7, “
    PNG
    media_image3.png
    34
    34
    media_image3.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image4.png
    28
    24
    media_image4.png
    Greyscale
 --.

In claim 2, Step S1.6, Lines 6-7, “
    PNG
    media_image5.png
    75
    186
    media_image5.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image6.png
    49
    122
    media_image6.png
    Greyscale
--.

In claim 3, Step S2.1, Line 4, “
    PNG
    media_image7.png
    56
    97
    media_image7.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image8.png
    46
    79
    media_image8.png
    Greyscale
 --.
In claim 2, Step S2.1, Lines 5-7, “the subscript m indicates the state quantity, the input quantity and the output quantity of the aero-engine on the steady state points” 
has been changed to
-- the subscripts m, n, u and y indicate the steady state points, the state quantity, the input quantity and the output quantity of the aero-engine --.
In claim 3, Step S2.2, Line 3, “
    PNG
    media_image9.png
    43
    199
    media_image9.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image10.png
    34
    184
    media_image10.png
    Greyscale
 --.
In claim 3, Step S2.3, Lines 4-5, “
    PNG
    media_image11.png
    74
    321
    media_image11.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image12.png
    54
    229
    media_image12.png
    Greyscale
 where  
    PNG
    media_image13.png
    29
    223
    media_image13.png
    Greyscale
 are discretized parameter matrixes --.

In claim 4, Step S3.1, Lines 3-4, “
    PNG
    media_image14.png
    65
    167
    media_image14.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image15.png
    47
    142
    media_image15.png
    Greyscale
 --.

In claim 4, Step S3.1, Lines 6-7, “and is discretized in accordance with the same sampling time” 
has been changed to
-- and the state space expression of the actuator is discretized in accordance with the same sampling time --.

In claim 4, Step S3.1, Lines 8-9, “
    PNG
    media_image16.png
    97
    396
    media_image16.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image17.png
    51
    229
    media_image17.png
    Greyscale
 --.

In claim 5, Step S3.1, Lines 3-4, “
    PNG
    media_image18.png
    71
    168
    media_image18.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image15.png
    47
    142
    media_image15.png
    Greyscale
 --.

In claim 5, Step S3.1, Lines 9-10, “
    PNG
    media_image16.png
    97
    396
    media_image16.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image19.png
    57
    213
    media_image19.png
    Greyscale
 --.

Reasons for Allowance



6.	Claims 1-5 of the application are allowed over prior art of record.


7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) A control system for a gas turbine engine including a power turbine; The control system may include a control module to receive engine operating goals and an estimated current engine state, wherein the estimated current engine state is produced by a model-based estimation module using a state variable model; The control module determines fuel flow and inlet guide vane schedules based on the received engine operating goals and the estimated current engine state; During operation, the engine experiences various real-time changes in its system parameters, which result from updated control signals, changes in environmental conditions and changes in operating conditions; such changes can create discrepancies between engine parameters predicted by the control system and corresponding engine parameters measured by the engine sensors, which can create error in the estimated basepoint; the engine controller  compensates for discrepancies between predicted and measured engine parameters by correcting the next basepoint estimate as a function of the basepoint error; at least one sensor is in communication with the gas turbine engine and generates at least one operating parameter signal in real-time indicative of at least one operating parameter of the gas turbine engine; a gas generator model  to determine system data based on the at least one operating parameter; an optimization module to determine optimization data based on the system data; and a constrained optimization solver to use the model-based constrained dynamic inversion of the optimization data to determine one of the fuel flow and the inlet guide vane schedule; controlling a multivariable system such as a gas turbine engine to compensate for real-time changes in its system parameters (Chaohong, Cai., European Patent EP 3045982 A1); 
(2) model-based control of a gas turbine engine; an operating point of the gas turbine engine is generated from measured parameters using a component-level model; the component-level model is analytically linearized by taking the first partial derivative of output parameters of each component with respect to input parameters of each component, and evaluating the result at the operating point; components of the linearized component-level model are combined to form a combined perturbational model of the gas turbine engine, which is inverted to solve for control commands as a function of target parameters and measured parameters; engine control systems command engine actuators for control parameters such as fuel flow rate and variable engine geometries to achieve desired values of output parameters such as net thrust or engine rotor speed; Engine control systems are provided with a plurality of inputs including current operating parameters and target parameters; current operating parameters  include engine parameters such as rotor speeds, engine temperatures, and flow rates, as well as environmental parameters such as altitude and environmental air pressure and flow rate; during operation, the control system identifies the preselected steady state condition which most closely corresponds to current engine operating parameters; linear coefficients of the corresponding component-based model approximation are then retrieved (e.g. from a lookup table), and used to solve for control parameters as a function of target parameters; for engine control, it is desired to determine the input parameters required to generate desired output parameters; this requires inversion of the model such that input variables are calculated as a function of desired and known output variables, thereby determining how adjustable engine parameters must be actuated to achieve desired results; the component-level composite model is used to generate a linear approximation model about a current actual operating point of gas turbine engine. This linear model is inverted to solve for input parameters which achieve desired engine output parameters; real time linearization produces a linear model, a first order Taylor series approximation of engine model evaluated at an operating point. In one embodiment, linear model is a matrix that relates input parameters (such as measured engine parameter and environmental parameter) to control commands for gas turbine engine; Model-based control block inverts linear model and applies target parameters and measured engine parameters from gas turbine engine to the inverted model to calculate control parameters which are issued to gas turbine engine; because linear model is produced from an engine model analytically linearized on a component level using current operating point, it provides a more accurate model of gas turbine engine at each time step (Meisner et al., U.S. Patent Application Publication 2014/0005909); 
(3) a turboshaft engine in real time based on component-level model; training extreme learning machine (ELM), and using adaptive differential evolution algorithm (ADE) for parameter optimization; applicable to aviation flight propulsion, control engineering and simulation field; a mathematical model of aircraft engine, control, and performance optimization; the mathematical model instead of a real engine numerical simulation or physical simulation test, reduces the cost of the engine, improve the effective means of testing safety; a mathematical model of the engine is divided into component-level mathematical model, artificial intelligence mapping model, a linear model. wherein the component-level mathematical model establishes pneumatic thermodynamic model of each component of the engine along the engine gas flow path; linear model is represented in state space form or in transfer function form; the linear model as a small deviation model, only has a certain precision at the design point, so it is generally used for process of the controller design and Kalman filter. it reflects each section parameter change in engine steady-state and dynamic working process of a component-level mathematical model; Obtaining turbo shaft engine model in dynamic process balance equation to create a turboshaft engine component based on network level real-time model; adaptive differential evolution algorithm has faster search speed, and local optimization capability is strong (Li et al., Chinese Patent CN 104102769 A); and 
(4) controllers for linear, time invariant plants can be categorized into three forms: the proportional/integral/derivative (PID) controllers, transfer function based (TFB) controllers, and state feedback (SF) controllers; the SF controller is based on the state space model of the plant; Controllers that are developed based on a mathematical model of the plant usually need their parameters to be adjusted, or "tuned" as they are implemented in hardware and tested; there would be many parameters that the design engineer must tune if a TFB or a state feedback state observer (SFSOB) controller is employed; a more practical controller is the Active Disturbance Rejection Controller (ADRC) and its linear form (LADRC) for a second order plant; The ADRC is largely independent of the mathematical model of the plant and is better than most controllers in performance and robustness in practical applications; a number of high performance algorithms involving feedback control are used; by parameterizing controllers, controller designing, tuning, and optimizing are improved allowing reusing a controller design by scaling a controller from one application to another; dynamic changes in the plant during operations require that controller parameters are varied from one operating point to another to maintain a consistent controller performance over a wide range of operations; observers are used to estimate variables that are not readily available outputs. observers use a model of the system with correction terms and are run in continuous time; for continuous functions of time to run in hardware, they are discretized and run at fixed sample rates; the system model is first discretized using any number of methods, including Euler zero order hold (ZOH), first order hold (FOH), a predictive discrete estimator (PDE) and a Current Discrete Estimator (CDE); a parameterized control law is used to control the augmented system; a control method that can be applied to any MIMO system with the number of inputs greater than or equal to the number of outputs, including jet engines (Gao et al., European Patent EP 2447792 A1).

None of these references taken either alone or in combination with the prior art of record discloses a design method of aero-engine on-line optimization and multivariable control based on model prediction, specifically including: 
(Claims 1) “obtaining the small deviation linear model of the aero-engine through a method of power extracting and expressing in the form of state space;
S2. normalizing the small deviation linear model of the aero-engine obtained in step S1, i.e., converting absolute increments of an input variable, a state variable and an output variable into relative increments about the steady state points through linear transformation; discretizing the normalized model so that the model parameters are convenient for use in digital control; a sampling cycle of discretization being the same as the control cycle;
S3. designing a model prediction multivariable controller; data stored in the controller comprising: linear model parameters of aero-engine normalization and discretization, a discretization model of an actuator and constraint conditions of the control system, wherein the control structure of the control system, the actuator and the aero-engine are two subsystems which are connected in series; the aero-engine and the actuator are combined in series in each control cycle into a state space expression of an entire system, and are extended into an augmented state space expression; for the on-line optimization part, constructing a target function of index minimization of the difference between predicted output and actual measured output, the change range of the input and other factors, and taking the limit of the actual input and output of the control system as the optimization constraint condition to online solve the linear optimization problem with constraints to obtain the control output of the next step”, in combination with remaining elements of the claim.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	June 29, 2022